Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 7 of 12, filed 10/26/2021, with respect to objection to the abstract have been fully considered and are persuasive.  The objection of 9/22/2021 has been withdrawn. 
Applicant’s arguments, see page 7 of 12, filed 10/26/2021, with respect to objection of the title have been fully considered and are persuasive.  The objection of 9/22/2021 has been withdrawn. 
Applicant’s arguments, see page 8 of 12, filed 10/26/2021, with respect to objection to the specification have been fully considered and are persuasive.  The objection of 9/22/2021 has been withdrawn. 
Applicant’s arguments, see page 8 of 12, filed 10/26/2021, with respect to 35 U.S.C 112b have been fully considered and are persuasive.  The rejections of 9/22/2021 has been withdrawn. 
Applicant’s arguments, see pages 9 to 11 of 12, filed 10/26/2021, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The rejections of 9/22/2021 has been withdrawn. 

Allowable Subject Matter
The following is an examiners statement of reasons for allowance:
	With respect to claim 21, the present invention is allowed over the prior art of record because the prior art does not show the claimed single-bodied multi-segment refractive lens which includes consisting of a single-bodied multi-segment refractive lens, wherein at least one surface of said single-bodied multi-segment refractive lens comprises two or more axially symmetric and concentrically aligned surface segments, having different radius of curvature and each surface segment has a different focal length, wherein said different focal lengths of the segments are used to generate multiple spatially separated focal points, aligned into an interference 'spike'-shaped focal intensity distribution.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 21, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
	US2015/0299018A1 Bhuyan (hereinafter “Bhuyan”) 
	US 20050219987 A1 Hashimura (hereinafter “Hashimura”)
	
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising consisting of a single-bodied multi-segment refractive lens, wherein at least one surface of said single-bodied multi-segment refractive lens comprises two or more axially symmetric and concentrically aligned surface segments, having different radius of curvature and each surface segment has a different focal length, wherein said different focal lengths of the segments are used to generate multiple spatially separated focal points, aligned into an interference 'spike'-shaped focal intensity distribution as recited in Claim 21.
          The closest prior art references of record are Bhuyan, Hashimura.  While Bhuyan does disclose A focusing element (optical system 13) for use in a laser processing method (par. 28) of substrate cleaving or dicing (par. 28, laser cutting of transparent materials) and further discloses the method comprising at least steps of: providing a pulsed laser beam (claim 60; par.86); focusing the laser beam by said focusing element (optical system 7; par. 86; par. 87); irradiating a workpiece with the focused pulsed laser beam (par. 28), forming a sequence of damage zones (damage regions 57; par. 117) to produce a cleaving plane (par. 72), wherein the workpiece material is transparent to the laser radiation (par. 107) and features a band gap energy exceeding the photon energy of the laser (par. 107), Bhuyan does not disclose consisting of a single-bodied multi-segment refractive lens, wherein at least one surface of said single-bodied multi-segment refractive lens comprises two or more axially symmetric and concentrically aligned surface segments, having different radius of curvature and each surface segment has a different focal length, wherein said different focal lengths of the segments are used to generate multiple spatially separated focal points, aligned into an interference 'spike'-shaped focal intensity distribution.  In light of the amendments of 10/26/201, Hashimura also does not teach consisting of a single-bodied multi-segment refractive lens, wherein at least one surface of said single-bodied multi-segment refractive lens comprises two or more axially symmetric and concentrically aligned surface segments, having different radius of curvature and each surface segment has a different focal length, wherein said different focal lengths of the segments are used to generate multiple spatially separated focal points, aligned into an interference 'spike'-shaped focal intensity distribution.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 21, and since the prior art of record does not teach and render obvious of having consisting of a single-bodied multi-segment refractive lens, wherein at least one surface of said single-bodied multi-segment refractive lens comprises two or more axially symmetric and concentrically aligned surface segments, having different radius of curvature and each surface segment has a different focal length, wherein said different focal lengths of the segments are used to generate multiple spatially separated focal points, aligned into an interference 'spike'-shaped focal intensity distribution, thus claim 21 reads over the prior art of record and is considered to have allowable subject matter.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763